MIRABAL, Justice,
dissenting.
The Texas Supreme Court has set out specific guidelines for our review of rulings on motions for summary judgment based on the official immunity defense. Wadewitz v. Montgomery, 951 S.W.2d 464 (Tex. 1997). Constrained, as we are, to follow Texas Supreme Court precedent, I must dissent.
*116Reviewing appellant Chapa’s summary judgment affidavits in light of the Wadewitz standard, I conclude the affidavits are not sufficient to support summary judgment. In Chapa’s own affidavit, he set out in detail the actions he took, and concluded:
At all times I acted in good faith, and believed the risk to the public was low as I was driving a marked police vehicle and did activate my emergency lights as I approached the intersection. I believed the need to stop the van outweighed the risk of harm to the public, and in my opinion other police officers would have acted exactly as I did under the circumstances.
Chapa’s statement of his subjective belief that he acted reasonably and in good faith does not meet the requisite objective standard. Cameron County v. Alvarado, 900 S.W.2d 874, 880-81 (Tex.App.—Corpus Christi 1995, no writ). Further, Chapa’s opinion that “other police officers would have acted exactly as I did under the circumstances” is a conclusory statement that is insufficient to establish good faith under Wadewitz, 951 S.W.2d at 466.
In the second affidavit filed by Chapa, Lt. Rankin said:
In April of 1995 I reviewed a motor vehicle accident that took place at the intersection of Clarewood and Fondren on April 7, 1995, in which Deputy Romeo Chapa was involved. I do not know of anything that indicates Deputy Chapa acted in bad faith at the time of the accident. It was part of Deputy Chapa’s job and official duties to attempt to stop traffic law violators that he observed. When Deputy Chapa observed a flagrant and blatant traffic law violation directly in front of him he had to exercise discretion and make a quick decision as to what to do. Based on the flagrant nature of the violation, the fact it occurred directs ly in front of a marked police vehicle, the weather and visibility conditions, the traffic conditions and roadway conditions, a deputy such as Deputy Chapa could have easily and reasonably believed that the need to apprehend the violator outweighed any risk to the public.
Lt. Rankin’s affidavit is insufficient under the Wadewitz standard because his conclusions are not adequately substantiated by addressing the different factors relevant to a determination of whether a reasonable officer could have believed the need for the emergency response outweighed the risk to the public. Factors such as what alternative courses of action were available to achieve apprehension of the traffic violator; the seriousness of the crime committed (running a traffic light); the nature, severity, and likelihood of the harm an officer could cause by running a red light himself; and whether any risk of harm would be clear to a reasonably prudent officer. By contrast, such factors were addressed by Lt. Rankin in his letter submitted to his superiors after he investigated the accident. The letter, which was filed as part of plaintiffs’ responsive evidence, reads in part as follows:
Deputy Chapa was traveling south on Fon-dren when he observed that a white van in front of him had just gone through a red light, at Fondren and Clarewood. At this time Deputy Chapa stated that he activated the overhead lights on his vehicle in an attempt to pull over the van in front of him. (The siren was not activated during this incident — only the overhead lights). The traffic control device for Fondren was red when Deputy Chapa drove through it. The traffic control device, for the unit traveling east in the 7700 block of Clarewood, was green as the vehicle entered the intersection and was struck by Deputy Chapa’s vehicle.
[[Image here]]
The incident did not involve a pursuit, nor did it involve any high speed driving, or evasive actions, by the violator. According to Deputy Chapa the violator did, indeed, go through a red light. This does not, however, give Deputy Chapa the right to follow the violator through that red light without complete and total due caution on the part of the Deputy.
It appears to me, from the visible damage, that Deputy Chapa did not enter the intersection (on the red light) in a safe, and cautious, manner. He, therefore, was unable to ascertain the proximity of the vehi*117cle approaching the intersection on the green light, thus striking the vehicle in this intersection.
Based upon the information at hand I am of the opinion that deputy Romeo Chapa-II is at fault and I recommend that disciplinary action be taken in this matter.
Unlike this letter to his superiors, Lt. Rankin’s summary judgment affidavit faded to address factors such as the lack of evasive action or high speed driving by the violator, the seriousness of the crime, and available alternative courses of action. Because he did not address such factors in his affidavit, Lt. Rankin’s conclusions in his affidavit are not “adequately substantiated.”
In the third affidavit Chapa submitted, Captain Johnson said:
I have reviewed the accident report and Precinct 5 documents that pertain to Deputy Romeo Chapa’s motor vehicle accident of April 7, 1995. Since Deputy Chapa saw a flagrant and blatant violation of a traffic law, the running of a red light, directly in front of him, on a wide, divided street, he could have easily believed that the necessity in stopping or apprehending the violator outweighed any risk of harm to the public
[[Image here]]
In my opinion, Deputy Chapa’s decision to attempt to apprehend the violator was reasonable under the circumstances, and a reasonable patrol deputy in the same situation as Deputy Chapa could have believed the necessity of apprehending such violator outweighed any risk to the public.
Captain Johnson’s affidavit suffers from the same defect as Lt. Rankin’s affidavit: his conclusions are not “adequately substantiated” by addressing the factors relevant to balancing need (the urgency of the circumstances requiring police intervention) against risk (countervailing public safety concerns).
I would hold that Chapa did not provide conclusive evidence of good faith under the Chambers and Wadewitz standards; therefore, the burden never shifted to plaintiffs to rebut good faith. In my opinion, the trial court did not err in overruling Chapa’s motion for summary judgment.
I would overrule Chapa’s points of error and affirm the judgment.
O’CONNOR and WILSON, JJ., join this dissent.